Case 3:19-cv-00575-VLB Document 28-3 Filed 01/24/20 Page 1 of 3




EXHIBIT 3
    Case 3:19-cv-00575-VLB Document 28-3 Filed 01/24/20 Page 2 of 3
                             '\.,) V   Jc--,t),               c),0\?ACT coccL
                                       b\ -C-4C-T cc                  ‘wv
        V\icVAL CACLAC.                                v\o!
                  -
!1      C


                Vg-3.-Pov\E -To         vEST                             Tof6'E
1           PtCED            a_csAsTavv- all-cmzv                                       r
    i    bv1,    \i\o\vv\-\\4-r         \


                lc,c,\(...
    4       k`eCyPV                                                               UL.
1
         Case 3:19-cv-00575-VLB Document 28-3 Filed 01/24/20 Page 3 of 3



                            e-    LA.c.4,A4_42




                                                      _NIL-cw\ckGu\i\nc,      ,3-zka- Qcl\c-
                                                                        ----\A:
                                                              'YG5ack
                                                        __Cazvar C-Z.
    i
        ,1_3_
                                                               ei--CLL_O,W.:0

           _              CALLDKN,



                                                 )/kr\co-,_    )A        c_r_o_ tos




_                                                                                    _
